Exhibit 10.56
LEAR CORPORATION
OUTSIDE DIRECTORS COMPENSATION PLAN
As Amended and Restated Effective January 1, 2009

 



--------------------------------------------------------------------------------



 



LEAR CORPORATION
OUTSIDE DIRECTORS COMPENSATION PLAN
Article 1. Establishment, Objectives and Duration
     1.1 Amendment and Restatement of Plan. Lear Corporation, a Delaware
corporation, hereby amends and restates the compensation plan for non-employee
directors known as the “Lear Corporation Outside Directors Compensation Plan”
(hereinafter referred to as the “Plan”), as set forth in this document.
     1.2 Plan Objectives. The objectives of the Plan are to give the Company an
advantage in attracting and retaining Outside Directors and to link the
interests of Outside Directors to those of the Company’s stockholders.
     1.3 Duration of the Plan. The Plan commenced on January 1, 2004 and will
remain in effect until the Board of Directors terminates it pursuant to
Section 9.1.
Article 2. Definitions
     The following defined terms have the meanings set forth below:
     “Accounts” means an Outside Director’s Stock Account and Interest Account.
     “Affiliate” means any person that, directly or indirectly, is in control
of, is controlled by, or is under common control with, the Company.
     “Annual Retainer” means the retainer fee established by the Board in
accordance with Section 5.1 and paid to an Outside Director for services
performed as a member of the Board of Directors for a Plan Year.
     “Beneficiary” means the person entitled under Section 6.6 to receive
payment of the balances remaining in an Outside Director’s Accounts in case the
Outside Director dies before the entire balances in those Accounts have been
paid.
     “Board” or “Board of Directors” means the Board of Directors of the
Company.
     “Change in Control” of the Company will be deemed to have occurred (as of a
particular day, as specified by the Board) as of the first day any one or more
of the following paragraphs is satisfied:

  (a)   any person (other than the Company or a trustee or other fiduciary
holding securities under an employee benefit plan of the Company, or a
corporation owned directly or indirectly by the stockholders of the Company in
substantially the same proportions as their ownership of stock of the Company)
becomes the

 



--------------------------------------------------------------------------------



 



      beneficial owner, directly or indirectly, of securities of the Company,
representing more than twenty percent (twenty-five percent for all Restricted
Units awarded and all compensation initially deferred under the Plan on or after
January 1, 2007) of the combined voting power of the Company’s then outstanding
securities;

  (b)   during any period of twenty-six consecutive months (not including any
period prior to the Effective Date), individuals who at the beginning of that
period constitute the Board (and any new Directors whose election by the Board
or nomination for election by the Company’s stockholders was approved by a vote
of at least two-thirds of the Directors then still in office who either were
Directors at the beginning of the period or whose election or nomination for
election was so approved) cease for any reason (except for death, disability or
voluntary retirement) to constitute a majority of the Board; or     (c)   the
stockholders of the Company approve: (i) a plan of complete liquidation or
dissolution of the Company; (ii) an agreement for the sale or disposition of all
or substantially all the Company’s assets; or (iii) a merger, consolidation or
reorganization of the Company with or involving any other corporation, other
than a merger, consolidation or reorganization that would result in the voting
securities of the Company outstanding immediately prior thereto continuing to
represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity) at least eighty percent (seventy-five
percent for all Restricted Units awarded and all compensation initially deferred
under the Plan on or after January 1, 2007) of the combined voting power of the
voting securities of the Company (or the surviving entity) outstanding
immediately after the merger, consolidation, or reorganization.

     Notwithstanding the foregoing, to the extent necessary to avoid subjecting
Outside Directors to interest and additional tax under Section 409A of the Code,
no “Change in Control” will be deemed to occur unless and until paragraph (a),
(b) or (c), above, is satisfied and Section 409A(a)(2)(A)(v) of the Code is
satisfied.
     “Code” means the Internal Revenue Code of 1986, as amended from time to
time, or any successor to it.
     “Committee Meeting Fee” means the fee established by the Board in
accordance with Section 5.1 and paid to an Outside Director for each attendance
at a meeting of a Board committee (including telephonic meetings but excluding
execution of unanimous written consents).
     “Common Stock Fair Market Value” means the average of the high and low
prices of publicly traded Shares on the national exchange on which the Shares
are listed as of a particular date.

- 2 -



--------------------------------------------------------------------------------



 



     “Company” means Lear Corporation, a Delaware corporation, and any successor
thereto as provided in Section 9.3.
     “Deferral Election” has the meaning ascribed to it in Section 6.1.
     “Deferral Fair Market Value” means the average of the high and low prices
of publicly traded Shares on the national exchange on which the Shares are
listed.
     “Director” means any individual who is a member of the Board of Directors.
     “Disability” means the individual is unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months.
     “Effective Date” has the meaning ascribed to it in Section 8.1.
     “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time, or any successor to it.
     “Grandfathered Account” means the portion of an Account attributable to
compensation that was deferred and vested as of December 31, 2004.
     “Grant Date” means has the meaning ascribed to it in Section 5.2.
     “Grant Date Fair Market Value” means the average of the high and low prices
of publicly traded Shares on the national exchange on which the Shares are
listed on the date on which the Restricted Units are granted.
     “Installment Payment” has the meaning ascribed to it in Section 5.1.
     “Interest Account” means the portion of an Outside Director’s Account to
which credits are made under Section 6.4.
     “Meeting Fee” means the fee established by the Board in accordance with
Section 5.1 and paid to an Outside Director for each attendance at a meeting of
the Board of Directors (including telephonic meetings but excluding execution of
unanimous written consents).
     “Nongrandfathered Account” means the portion of an Account that is not a
Grandfathered Account.
     “Outside Director” means a Director who, at the time in question, is not an
employee of the Company or any of its Affiliates.
     “Plan” has the meaning ascribed to it in Section 1.1.

- 3 -



--------------------------------------------------------------------------------



 



     “Plan Year” means the 12 month period beginning on January 1 and ending on
the next following December 31.
     “Plan Year Accounts” for a given Plan Year means the portion of a
Participant’s Accounts attributable to compensation deferred for such Plan Year.
     “Plan Year Interest Account” for a given Plan Year means the portion of a
Participant’s Interest Account attributable to compensation deferred for such
Plan Year.
     “Plan Year Stock Account” for a given Plan Year means the portion of a
Participant’s Stock Account attributable to compensation deferred for such Plan
Year.
     “Presiding Director” means the Outside Director selected by the other
Outside Directors as the presiding Director at meetings of the Outside Directors
held in accordance with applicable rules of any securities exchange on which the
Company’s securities are listed.
     “Restricted Unit” means a Stock Unit that is subject to vesting and other
restrictions as set forth in Article 7.
     “Retirement” means a Separation from Service (a) upon or after attaining
70 years of age, or (b) upon or after serving six years as a Director, or
(c) upon such other circumstances that the Board, in its sole discretion,
affirmatively determines not to be adverse to the best interests of the Company.
     “Separation from Service” or “Separate from Service” means ceasing to be a
Director of the Company for any reason. Notwithstanding anything to the
contrary, the determination of whether an individual has had a Separation from
Service will be made in accordance with Code Section 409A and the regulations
thereunder.
     “Shares” means the shares of common stock, $.01 par value, of the Company,
including their associated preferred share purchase rights.
     “Stock Account” means the portion of an Outside Director’s Account to which
Stock Units are credited.
     “Stock Unit” means a notional Share credited under Section 6.3 to the
account of an Outside Director and payable in cash.
     “Termination Date” means the date on which an Outside Director has a
Separation from Service.
     “Vesting Date” means the original date on which the value of a Restricted
Unit is scheduled to be distributed.

- 4 -



--------------------------------------------------------------------------------



 



Article 3. Administration
     3.1 The Board of Directors. The Plan will be administered by the Board of
Directors. The Board of Directors will act by a majority of its members at the
time in office and eligible to vote on any particular matter, and may act either
by a vote at a meeting or in writing without a meeting.
     3.2 Authority of the Board of Directors. Except as limited by law and
subject to the provisions herein, the Board of Directors has full power to:
construe and interpret the Plan and any agreement or instrument entered into
under the Plan; establish, amend or waive rules and regulations for the Plan’s
administration; and amend the terms and conditions of the Plan. Further, the
Board of Directors will make all other determinations which may be necessary or
advisable for the administration of the Plan. As permitted by law and consistent
with Section 3.1, the Board of Directors may delegate some or all of its
authority under this Plan.
     3.3 Decisions Binding. All determinations and decisions made by the Board
of Directors pursuant to the provisions of the Plan will be final, conclusive
and binding on all persons, including the Company, its stockholders, all
Affiliates, Outside Directors and their estates and beneficiaries.
Article 4. Eligibility
     Each Outside Director of the Board during a Plan Year will participate in
the Plan for that year.
Article 5. Annual Retainer and Restricted Units
     5.1 Amount Payable in Cash. Each Outside Director will be entitled to
receive an Annual Retainer in the amount determined from time to time by the
Board. Until changed by resolution of the Board of Directors, the Annual
Retainer will be $45,000 for each Outside Director, provided that the Annual
Retainer for the Presiding Director will be increased by $10,000. In addition,
the Annual Retainer for the chair of the Audit Committee will be increased by
$20,000 and the Annual Retainer for the chair of each of the following
committees will be increased by $10,000: Compensation Committee and Nominating
and Corporate Governance Committee.
     Unless the Outside Director has made a Deferral Election with respect to
them, the Annual Retainer will be paid in four equal cash installments (the
“Installment Payments”) as of the last business day of each January, April, July
and October to each individual who is an Outside Director on that date. Each
Installment Payment to an Outside Director will equal the quotient of the
Outside Director’s Annual Retainer divided by four. Any Outside Director who
first becomes an Outside Director during a calendar quarter will be entitled to
an Installment Payment for that calendar quarter unless, immediately before
becoming an Outside Director, he or she was a Director who was an employee of
the Company or any of its Affiliates.

- 5 -



--------------------------------------------------------------------------------



 



     Each Outside Director will be entitled to receive a Meeting Fee, in the
amount determined from time to time by the Board, for each meeting he or she
attends (including telephonic meetings but excluding execution of unanimous
written consents) of the Board of Directors. In addition, each Outside Director
will be entitled to receive a Committee Meeting Fee, in the amount determined
from time to time by the Board, for each meeting he or she attends (including
telephonic meetings but excluding execution of unanimous written consents) of a
Board committee. Until changed by resolution of the Board of Directors, the
Meeting Fee will be $1,500 and the Committee Meeting Fee will be $1,500. Unless
the Outside Director has made a Deferral Election with respect to them, Meeting
Fees and Committee Meeting Fees will be paid at the same time as Installment
Payments for the meetings, if any, attended during the previous quarter.
     5.2 Restricted Units. Each Outside Director who is an Outside Director on
any day of the Plan Year on or prior to May 1 will be entitled to receive a
grant, on the last business day of January of such Plan Year or, if later, on
the first day on which such individual becomes an Outside Director (the “Grant
Date”), of Restricted Units pursuant to Article 7. Until changed by resolution
of the Board of Directors, the number of Restricted Units so granted will be
equal to $90,000 divided by the Grant Date Fair Market Value of a Share.
Article 6. Deferral
     6.1 Deferral Election. Any Outside Director may elect to defer all or a
portion of the compensation payable to him or her under Section 5.1 for the Plan
Year by filing with the Secretary of the Company a written notice to that effect
on the Deferral Election Form attached hereto as Exhibit A (a “Deferral
Election”). Such election will be filed before the first day of the Plan Year to
which it relates. Notwithstanding the foregoing, an election may be filed within
30 days after a Director first becomes an Outside Director; provided, however,
the amount of compensation deferred pursuant to such election will not exceed
the portion of the Outside Director’s compensation earned after the date the
election is made. A Deferral Election may not be revoked or modified with
respect to compensation payable for any Plan Year for which it is effective.
Unless either the Deferral Election is terminated or modified as described below
or the Director Separates from Service, the Deferral Election will apply to
compensation payable under Section 5.1 with respect to each subsequent Plan
Year. An Outside Director may terminate or modify his or her current Deferral
Election by filing a new Deferral Election before the first day of the Plan Year
to which such termination or modification applies.
     6.2 Accounts. At the time an Outside Director makes a Deferral Election
under Section 6.1 he or she must also designate the portion of the deferred
compensation to be credited to a Stock Account and/or an Interest Account.
     6.3 Stock Account. The amounts the Outside Director elects to defer to a
Stock Account will be credited to that account as of the date the compensation
would otherwise have been payable under Section 5.1 as Stock Units. The number
of Stock Units so credited will equal the amount of compensation deferred
divided by the Deferral Fair Market Value of a Share

- 6 -



--------------------------------------------------------------------------------



 



on the day the compensation would otherwise have been paid if the Outside
Director had not made a Deferral Election.
     If the Company declares a cash dividend on its common stock, then, on the
payment date of the dividend, the Outside Director will be credited with
dividend equivalents equal to the amount of cash dividend per Share multiplied
by the number of Stock Units credited to the Outside Director’s Stock Account
through the record date. The dollar amount credited to the Outside Director
under the preceding sentence will be credited to the Outside Director’s Plan
Year Interest Account.
     6.4 Interest Account. The amounts the Outside Director elects to defer to
an Interest Account under Section 6.2 will be credited to that account as of the
date the compensation would otherwise have been payable under Section 5.1. The
amounts credited to the Interest Account will be credited with interest,
compounded monthly, from the date the compensation would otherwise have been
payable under Section 5.1 until the amount credited to the Interest Account is
paid to the Outside Director. The rate of interest credited under the previous
sentence will be the prime rate of interest as reported by the Midwest edition
of the Wall Street Journal for the second business day of each quarter on an
annual basis.
     6.5 Distributions. The value of an Outside Director’s Plan Year Accounts
with respect to a Plan Year will be distributed, or will begin to be
distributed, to him or her or, in the event of his or her death, to his or her
Beneficiary, within 10 days following the earliest of:

  (a)   the date specified by the Outside Director in his or her Deferral
Election for such Plan Year Account;     (b)   the Outside Director’s
Termination Date; and     (c)   the date on which a Change in Control occurs.

     The amount payable to an Outside Director with respect to his or her Plan
Year Accounts for a given Plan Year will equal the sum of: (a) the dollar amount
credited to the Outside Director’s Plan Year Interest Account for such Plan
Year; and (b) the number of Stock Units credited to the Outside Director’s Plan
Year Stock Account for such Plan Year multiplied by the Deferral Fair Market
Value on the applicable payout date.
     Each Plan Year Account will be paid to the Outside Director in a lump sum
or in installments in accordance with his or her Deferral Election for such Plan
Year Account. If an Outside Director fails to elect a payout form (and has not
elected a payout form for any prior Plan Year that, in accordance with
Section 6.1, would be deemed to remain in effect until changed), his or her Plan
Year Account will be paid in a single lump sum.
     If an Outside Director elects to receive payment of his or her Plan Year
Account in installments, the payment period for the installments will not exceed
ten years. The amount of

- 7 -



--------------------------------------------------------------------------------



 



each installment payment will equal the product of (a) the balance in the
Outside Director’s Plan Year Account on the date the payment is made multiplied
by (b) a fraction, the numerator of which is one and the denominator of which is
the number of unpaid remaining installments. The balance of the Plan Year
Account will be appropriately reduced to reflect any Installment Payments
already made hereunder. Notwithstanding the foregoing, in the event of a Change
in Control, the balance remaining in an Outside Director’s Accounts will be paid
in a single lump sum payment within 10 days following the Change in Control.
     If an Outside Director dies before he or she has received payment of all
amounts due hereunder, the balances remaining in the Outside Director’s Accounts
will be distributed to his or her Beneficiary in a single lump sum payment
within 90 days following the Outside Director’s death.
     Notwithstanding anything to the contrary in this Section 6.5:

  (a)   To the extent necessary to avoid liability under Section 16(b) of the
Exchange Act, the amount attributable to any Stock Units that will have been
credited to the Outside Director’s Stock Account for a period of less than six
months will be distributed, or commence to be distributed, within 10 days
following the expiration of such six month period.     (b)   If the Compensation
Committee determines that the Outside Director is a “specified employee” (within
the meaning of Code Section 409A(a)(2)(B)), then notwithstanding any provision
in the Plan to the contrary, payments triggered by the Outside Director’s
Termination Date will not be paid until six months after the Outside Director’s
Termination Date or until the Outside Director’s earlier death. The foregoing
six-month delay provision will not affect the timing of payments that would
otherwise be paid more than six months after the Outside Director’s Termination
Date.

     6.6 Beneficiary. An Outside Director may designate, on the Beneficiary
Designation form attached hereto as Exhibit B, any person to whom payments are
to be made if the Outside Director dies before receiving payment of all amounts
due hereunder. A Beneficiary Designation form becomes effective only after the
signed form is filed with the Secretary of the Company while the Outside
Director is alive, and will cancel any prior Beneficiary Designation form. If
the Outside Director fails to designate a Beneficiary or if all designated
Beneficiaries predecease the Outside Director, the Outside Director’s
Beneficiary will be his or her estate.
Article 7. Restricted Units
     7.1 Award Agreement. Each grant of Restricted Units will be evidenced by an
award agreement substantially in the form of Exhibit C attached hereto that
specifies the vesting periods, the number of share equivalent units granted, and
such other provisions as the Board of

- 8 -



--------------------------------------------------------------------------------



 



Directors determines. The Board will establish rules and procedures for the
Restricted Units, as it deems appropriate.
     7.2 Payment of Awards. Share equivalent units underlying a Restricted Unit
will be paid out in cash to the Outside Director as soon as administratively
feasible after the Restricted Unit’s Vesting Date, or on a later date provided
in the award agreement; provided, however, that an Outside Director may defer
the receipt of such cash payment via a Deferral Election, pursuant to such
procedures as may be set forth in an award agreement or as otherwise set forth
by the Board of Directors in compliance with the requirements of Code section
409A.
     7.3 Dividends and Other Distributions. During the vesting period, Outside
Directors awarded Restricted Units hereunder will be credited with dividend
equivalents with respect to those share equivalent units. Such dividend
equivalents will be accrued as contingent cash obligations in the manner set
forth in the award agreement. The Board of Directors may apply any restrictions
it deems advisable to the crediting and payment of dividends and other
distributions.
     7.4 Termination and Change in Control. Each Restricted Unit award agreement
will set forth the extent to which the Outside Director has the right to retain
unvested Restricted Units after his or Termination Date. These terms will be
determined by the Board of Directors in its sole discretion, need not be uniform
among all awards of Restricted Units, and may reflect, among other things,
distinctions based on the reasons the award recipient Separates from Service.
Unless a Restricted Unit award agreement provides otherwise, upon a Change in
Control prior to or concurrently with the Termination Date of an Outside
Director, all unvested Restricted Units will be vested. If the Outside Director
Separates from Service before the date that all of the Restricted Units vest,
his or her right to receive a payment with respect to the share equivalent units
underlying unvested Restricted Units will be forfeited, except as otherwise
provided in the Restricted Unit award agreement.
Article 8. Effective Date; Grandfathered Accounts.
     8.1 Effective Date. This amended and restated Plan is effective as of
January 1, 2009 (the “Effective Date”) with respect to Nongrandfathered Accounts
and will remain in effect as provided in Section 1.3 hereof.
     8.2 Grandfathered Accounts. An Outside Director’s Grandfathered Accounts
will remain subject to the terms and conditions of the Plan as in effect on
December 31, 2004.
Article 9. Miscellaneous
     9.1 Modification and Termination. The Board may at any time and from time
to time, alter, amend, modify or terminate the Plan in whole or in part.

- 9 -



--------------------------------------------------------------------------------



 



     9.2 Indemnification. Each person who is or has been a member of the Board
will be indemnified and held harmless by the Company against and from any loss,
cost, liability, or expense that may be imposed upon or reasonably incurred by
that person in connection with or resulting from any claim, action, suit, or
proceeding to which that person may be a party or in which that person may be
involved by reason of any action taken or failure to act under the Plan and
against and from any and all amounts paid by that person in a settlement
approved by the Company, or paid by that person in satisfaction of any judgment
in any such action, suit, or proceeding against that person, provided he or she
gives the Company an opportunity, at its own expense, to handle and defend the
action, suit or proceeding before that person undertakes to handle and defend
it. The foregoing right of indemnification will not be exclusive of any other
rights of indemnification to which an individual may be entitled under the
Company’s Certificate of Incorporation or By-Laws, as a matter of law, or
otherwise, or any power that the Company may have to indemnify him or her or
hold him or her harmless.
     9.3 Successors. All obligations of the Company under the Plan with respect
to a given Plan Year will be binding on any successor to the Company, whether
the existence of the successor is the result of a direct or indirect purchase of
all or substantially all of the business and/or assets of the Company, or a
merger, consolidation, or otherwise.
     9.4 Reservation of Rights. Nothing in this Plan or in any award agreement
granted hereunder will be construed to limit in any way the Board’s right to
remove an Outside Director from the Board of Directors.
Article 10. Legal Construction
     10.1 Gender and Number. Except where otherwise indicated by the context,
any masculine term used herein will also include the feminine; the plural will
include the singular and the singular will include the plural.
     10.2 Severability. If any provision of the Plan is held illegal or invalid
for any reason, the illegality or invalidity will not affect the remaining parts
of the Plan, and the Plan will be construed and enforced as if the illegal or
invalid provision had not been included.
     10.3 Requirements of Law. The issuance of payments under the Plan will be
subject to all applicable laws, rules, and regulations, and to any approvals
required by any governmental agencies or national securities exchanges.

- 10 -



--------------------------------------------------------------------------------



 



     10.4 Securities Law and Tax Law Compliance.

  (a)   Insider Trading. To the extent any provision of the Plan or action by
the Board would subject any Outside Director to liability under Section 16(b) of
the Exchange Act, it will be deemed null and void, to the extent permitted by
law and deemed advisable by the Board.     (b)   Section 409A. This Plan is
intended to comply with Code Section 409A and the regulations thereunder, and
will be administered and interpreted in accordance with such intent. If the
Company determines that any provision of the Plan is or might be inconsistent
with the requirements of Code Section 409A, it will attempt in good faith to
make such changes to the Plan as may be necessary or appropriate to avoiding an
Outside Director’s becoming subject to adverse tax consequences under Code
Section 409A. No provision of the Plan will be interpreted to transfer any
liability for a failure to comply with Code Section 409A from an Outside
Director or any other individual to the Company.

     10.5 Unfunded Status of the Plan. The Plan is intended to constitute an
“unfunded” plan. With respect to any payments not yet made to an Outside
Director by the Company, nothing contained herein will give any rights to an
Outside Director that are greater than those of a general creditor of the
Company.
     10.6 Governing Law. The Plan will be construed in accordance with and
governed by the laws of the State of Delaware, determined without regard to its
conflict of law rules.
     10.7 Nontransferability. An Outside Director’s Accounts and any Restricted
Units granted hereunder may not be sold, transferred, pledged, assigned, or
otherwise alienated or hypothecated, other than by will or by the laws of
descent and distribution, or pursuant to a domestic relations order (as defined
in Code section 414(p)). All rights with respect to Accounts and Restricted
Units will be available during the Outside Director’s lifetime only to the
Outside Director or the Outside Director’s guardian or legal representative. The
Board of Directors may, in its discretion, require an Outside Director’s
guardian or legal representative to supply it with evidence the Board of
Directors deems necessary to establish the authority of the guardian or legal
representative to act on behalf of the Outside Director.
* * * * *

- 11 -



--------------------------------------------------------------------------------



 



EXHIBIT A
LEAR CORPORATION
OUTSIDE DIRECTORS COMPENSATION PLAN

 
DEFERRAL ELECTION
Complete only if you have not previously filed a Deferral Election, or you now
wish to change your previous Deferral Election(s).
          As of December      , 2008, the individual whose name appears below,
who is an Outside Director of the Company, hereby elects to defer all or a
portion of the future compensation payable to him or her under the terms of the
Lear Corporation Outside Directors Compensation Plan (the “Plan”). This Deferral
Election supersedes any prior deferral elections and will remain in full force
and effect through 2009 and thereafter until the earlier of the date the Outside
Director modifies or terminates it and the date the Director ceases to be a
Director. Any term capitalized herein but not defined will have the meaning set
forth in the Plan.
          1. Deferral Election. In accordance with the terms of the Plan, the
Outside Director hereby elects to defer:
               % of the Annual Retainer
               % of the Meeting Fee(s)
               % of the Committee Meeting Fee(s)
payable to the Outside Director for calendar years beginning after the date this
election is filed with the Secretary of Lear Corporation. (Enter in each blank
any whole percentage less than or equal to 100%.)
          2. Accounts. The Outside Director hereby elects to have the amounts
deferred under item number 1 above credited to the Accounts in the percentages
indicated below:
          Interest Account           %
          Stock Account          %
(Enter in each blank any whole percentage less than or equal to 100%. The
percentages indicated in both blanks should total 100%. If the Outside Director
fails to designate the account to which some or all of the deferral should be
credited, that portion of the deferral will be credited to the Interest
Account).

 



--------------------------------------------------------------------------------



 



          3. Timing of Payout. Subject to the terms of the Plan, the Outside
Director hereby elects for the payment of amounts in his or her Accounts that
are deferred pursuant to the election to be made (or, in the case of
installments, to commence) within 10 days following the earliest of (a) the date
he or she ceases to be a Director and (b) the date on which a Change in Control
occurs, and (c)                                    (insert a date after
December 31, 2008 or insert “N/A”).
          4. Form of Payout. In accordance with the terms of the Plan, the
Outside Director hereby elects the following payout form for amounts in his or
her Accounts that are deferred pursuant to the election above (elect one):
                single lump sum payment, or
                installments over       years (not to exceed 10 years) payable
(elect one):
                     quarterly,
                     semi-annually, or
                     annually
          IN WITNESS WHEREOF, the Outside Director has duly executed this
Deferral Election as of the date first written above.

         
 
         
 
 
 
Outside Director’s Signature    
 
         
 
 
 
Outside Director’s Name (please print)    

 



--------------------------------------------------------------------------------



 



EXHIBIT B
LEAR CORPORATION
OUTSIDE DIRECTORS COMPENSATION PLAN

 
BENEFICIARY DESIGNATION
          In accordance with the terms of the Lear Corporation Outside Directors
Compensation Plan (the “Plan”), the individual whose name appears below, who is
an Outside Director of the Lear Corporation (the “Company”) hereby designates a
beneficiary or beneficiaries with respect to his or her Accounts (and any other
amounts due to him or her) under the Plan. This designation supersedes and
revokes any beneficiary designation previously made by the individual under the
Plan.
          1. Primary Beneficiary. The following person, or persons, are hereby
designated as primary Beneficiary with respect to the percentage of the Outside
Director’s unpaid Accounts (and any other amounts due to him or her) indicated
for each person:

             
 
  Name:        
 
  Relationship:  
 
   
 
  Address:  
 
   
 
     
 
   
 
     
 
   
 
  Percent:  
 
   
 
     
 
   
 
           
 
  Name:        
 
  Relationship:  
 
   
 
  Address:  
 
   
 
     
 
   
 
     
 
   
 
  Percent:  
 
     
 
     
 
   
 
           
 
  Name:        
 
  Relationship:  
 
   
 
  Address:  
 
   
 
     
 
   
 
     
 
   
 
  Percent:  
 
     
 
     
 
   

 



--------------------------------------------------------------------------------



 



     2. Secondary Beneficiary. The following person, or persons, are hereby
designated as secondary Beneficiary with respect to the percentage of the
Outside Director’s unpaid Accounts (and any other amounts due to him or her)
indicated for each person:

             
 
  Name:        
 
  Relationship:  
 
   
 
  Address:  
 
   
 
     
 
   
 
     
 
   
 
  Percent:  
 
   
 
     
 
   
 
           
 
  Name:        
 
  Relationship:  
 
   
 
  Address:  
 
   
 
     
 
   
 
     
 
   
 
  Percent:  
 
   
 
     
 
   
 
           
 
  Name:        
 
  Relationship:  
 
   
 
  Address:  
 
   
 
     
 
   
 
     
 
   
 
  Percent:  
 
   
 
     
 
   

             IN WITNESS WHEREOF, the Outside Director has duly executed this
Beneficiary Designation as of                     , 20___.

     
 
         
 
   
 
  Outside Director’s Signature
 
     
 
   
 
  Outside Director’s Name (please print)

 



--------------------------------------------------------------------------------



 



EXHIBIT C
LEAR CORPORATION
OUTSIDE DIRECTORS COMPENSATION PLAN
RESTRICTED UNIT AWARD AGREEMENT

     
Name:
   
 
   

     
Number of Restricted Units:
   
 
   

RESTRICTED UNIT TERMS AND CONDITIONS
          1. Definitions. Any term capitalized herein but not defined will have
the meaning set forth in the Lear Corporation Outside Directors Compensation
Plan (the “Plan”).
          2. Grant and Vesting of Restricted Units.
          (a) As of                     (the “Grant Date”) the Outside Director
will be credited with the number of Restricted Units determined pursuant to
Section 5.2 of the Plan and set forth above (an “Award”). Each Restricted Unit
is a notional amount that represents one unvested share of common stock, $0.01
par value, of the Company. Each Restricted Unit constitutes the right, subject
to the terms and conditions of the Plan and this document, to a distribution of
cash equal to the Common Stock Fair Market Value of a share equivalent unit if
and when the Restricted Unit vests. This grant is contingent upon the Outside
Director being a member of the Board on the Grant Date.
          (b) One-third of the Award will vest on each of the first, second and
third anniversaries of the Grant Date. Notwithstanding the foregoing, if prior
to the date that the Award has fully vested pursuant to the preceding sentence,
the Outside Director ceases to be a Director by reason of death, Disability or
Retirement, then the portion of the Award which had not previously vested will
vest on the Termination Date. Except as provided in the preceding two sentences,
if the Outside Director has a Separation from Service before the date that all
of the Restricted Units vest, his or her right to receive a payment with respect
to the share equivalent units underlying unvested Restricted Units will be
forfeited. Notwithstanding the foregoing, upon a Change in Control prior to or
concurrent with the Termination Date of an Outside Director, the unvested
portion of the Award will vest.
          3. Rights as a Stockholder.
          (a) The Outside Director will not be entitled to vote with respect to
either the Restricted Units or share equivalent units underlying them.

 



--------------------------------------------------------------------------------



 



          (b) If the Company declares a cash dividend on its common stock
following the Grant Date, then, on the payment date of the dividend, the Outside
Director will be credited with dividend equivalents equal to the amount of the
cash dividend per Share multiplied by the number of Restricted Units credited to
the Outside Director through the record date. The dollar amount credited to an
Outside Director under the preceding sentence will be credited to an account
(“Dividend Equivalent Account”) established for the Outside Director for
bookkeeping purposes only on the books of the Company. The amounts credited to
the Dividend Equivalent Account will be credited as of the last day of each
month with interest, compounded monthly, until the amount credited to the
Dividend Equivalent Account is paid to the Outside Director or deferred into the
Outside Director’s Interest Account pursuant to Section 6. The rate of interest
credited under the previous sentence will be the prime rate of interest as
reported by the Midwest edition of the Wall Street Journal for the second
business day of each quarter on an annual basis. The balance in the Dividend
Equivalent Account will be subject to the same terms regarding vesting and
forfeiture as the Outside Director’s Restricted Units awarded hereunder, and
will be paid in cash in a single sum at the time that a payment with respect to
Share equivalent units underlying the Outside Director’s Restricted Units is
made (or forfeited at the time that the Outside Director’s Restricted Units are
forfeited).
          4. Forfeiture. On his or her Termination Date, the Outside Director
will forfeit the right to receive a payment with respect to share equivalent
units underlying any Restricted Units that have not yet vested, but will be
entitled to receive a payment with respect to share equivalent units underlying
any Restricted Units that have vested.
          5. Timing and Form of Payment. Once a Restricted Unit vests, the
Outside Director will be entitled to receive a cash distribution (the “Unit
Vesting Payment”) equal to the Common Stock Fair Market Value of each share
equivalent unit underlying such Restricted Unit as of the applicable vesting
date. The Unit Vesting Payment will be made within 10 days after its associated
Restricted Unit vests (or at the later date elected by the Outside Director
under Section 6).
          6. Election to Defer.
          (a) Subject to the requirements of this Section 6 and of Section 409A
of the Code, the Outside Director may irrevocably elect prior to January 1, 2009
to defer payment of any or all of his or her Unit Vesting Payment and any
balance in his or her Dividend Equivalent Account. Notwithstanding the
foregoing, an election may be filed within 30 days after an individual first
becomes an Outside Director (but in any event prior to the Grant Date). The
election will be made by filing with the Secretary of the Company a written
notice to that effect on the Unit Payment Deferral Election Form set forth as
Attachment 1 (a “Unit Payment Deferral Election”).
          (b) Any amounts deferred pursuant to a Unit Payment Deferral Election
will be treated in the same manner, and subject to the same rules, as set forth
in Sections 6.2 through

 



--------------------------------------------------------------------------------



 



6.6 of the Plan for compensation payable under Section 5.1 of the Plan.
Notwithstanding the foregoing, amounts credited to the Outside Director’s
Dividend Equivalent Account may not be deferred into the Outside Director’s
Stock Account.
          7. Assignment and Transfers. The Outside Director may not assign,
encumber or transfer any of his or her rights and interests under the Award
described in this document, except, in the event of his or her death, by will or
the laws of descent and distribution.
          8. Withholding Tax. The Company and any Affiliate will have the right
to retain amounts that are payable to the Outside Director hereunder to the
extent necessary to satisfy any withholding taxes, whether federal or state,
triggered by the granting or vesting of an Award reflected in this document or
by the payment of cash.
          9. Securities Law Requirements. With respect to individuals subject to
Section 16 of the Exchange Act, transactions under this Award are intended to
comply with all applicable conditions of Rule 16b-3, or its successors under the
Exchange Act. To the extent any provision of the Award or action by the Board
fails to so comply, the Board may determine, to the extent permitted by law,
that the provision or action will be null and void.
          10. No Limitation on Rights of the Company. The grant of the Award
described in this document will not in any way affect the right or power of the
Company to make adjustments, reclassification or changes in its capital or
business structure, or to merge, consolidate, dissolve, liquidate, sell or
transfer all or any part of its business or assets.
          11. Notice. Any notice or other communication required or permitted
hereunder must be in writing and must be delivered personally, or sent by
certified, registered or express mail, postage prepaid. Any such notice will be
deemed given when so delivered personally or, if mailed, three days after the
date of deposit in the United States mail, in the case of the Company to 21557
Telegraph Road, P. O. Box 5008, Southfield, Michigan, 48086-5008, Attention:
General Counsel and, in the case of the Outside Director, to the last known
address of the Outside Director in the Company’s records.
          12. Governing Law. This document and the Award will be construed and
enforced in accordance with, and governed by, the laws of the State of Delaware,
determined without regard to its conflict of law rules.
          13. Plan Document Controls. The rights granted under this Restricted
Unit document are in all respects subject to the provisions of the Plan to the
same extent and with the same effect as if they were set forth fully therein. If
the terms of this document or the Award conflict with the terms of the Plan
document, the Plan document will control.

 



--------------------------------------------------------------------------------



 



EXHIBIT C
ATTACHMENT 1
Form A (Amounts Vesting on
First Anniversary of Grant Date)
LEAR CORPORATION
OUTSIDE DIRECTORS COMPENSATION PLAN
RESTRICTED UNIT PAYMENT DEFERRAL ELECTION
This Form must be completed each year, regardless of your previous Restricted
Unit Payment Deferral Elections.
          As of this        day of                     , 2008, the individual
whose name appears below, who is an Outside Director of the Company, hereby
elects to defer all or a portion of the amount that is payable to him or her
under the terms of the Award with a Grant Date of January 31, 2009 and that is
scheduled to vest on the first anniversary of such Grant Date. Any term
capitalized herein but not defined will have the meaning set forth in the Lear
Corporation Outside Directors Compensation Plan (the “Plan”).
          1. Deferral Election. In accordance with the terms of the Plan and the
Award, the Outside Director hereby elects to defer:
               % of the Unit Vesting Payment
               % of the Dividend Equivalent Account
          payable to the Outside Director upon the vesting of this portion of
the Award. (Enter in the blanks any whole percentage less than or equal to
100%.)
          2. Accounts. The Outside Director hereby elects to have the amounts
deferred under item number 1 with respect to the Unit Vesting Payment above
credited to the Accounts in the percentages indicated below:
          Interest Account          %
          Stock Account          %
(Enter in each blank any whole percentage less than or equal to 100%. The
percentages indicated in both blanks should total 100%. If the Outside Director
fails to designate the Account to which some or all of the deferral should be
credited, that portion of the deferral will be credited to the Interest Account.
All amounts payable with respect to the Dividend Equivalent Account will be
deferred, if at all, into the Interest Account.)

 



--------------------------------------------------------------------------------



 



          3. Timing of Payout. Subject to the terms of the Plan, the Outside
Director hereby elects for amounts in his or her Accounts that are deferred
pursuant to the election above distributed to be made (or, in the case of
installments, to commence) within 10 days following the earliest of (a) the date
he or she ceases to be a Director and (b) the date on which a Change in Control
occurs, and (c)                     (insert a date after December 31, 2008 or
insert “N/A”).
          4. Form of Payout. In accordance with the terms of the Plan, the
Outside Director hereby elects the following payout form for amounts in his or
her Accounts that are deferred pursuant to the election above (elect one):
                single lump sum payment, or
                installments over       years (not to exceed 10 years) payable
(elect one):
                     quarterly,
                     semi-annually, or
                     annually
          IN WITNESS WHEREOF, the Outside Director has duly executed this
Restricted Unit Payment Deferral Election as of the date first written above.

         
 
         
 
 
 
Outside Director’s Signature    
 
         
 
 
 
Outside Director’s Name (please print)    

 



--------------------------------------------------------------------------------



 



EXHIBIT C
ATTACHMENT 1
Form B (Amounts Vesting on
Second Anniversary of Grant Date)
LEAR CORPORATION
OUTSIDE DIRECTORS COMPENSATION PLAN
RESTRICTED UNIT PAYMENT DEFERRAL ELECTION
This Form must be completed each year, regardless of your previous Restricted
Unit Payment Deferral Elections.
          As of this        day of                     , 2008, the individual
whose name appears below, who is an Outside Director of the Company, hereby
elects to defer all or a portion of the amount that is payable to him or her
under the terms of the Award with a Grant Date of January 31, 2009 and that is
scheduled to vest on the second anniversary of such Grant Date. Any term
capitalized herein but not defined will have the meaning set forth in the Lear
Corporation Outside Directors Compensation Plan (the “Plan”).
          1. Deferral Election. In accordance with the terms of the Plan and the
Award, the Outside Director hereby elects to defer:
               % of the Unit Vesting Payment
               % of the Dividend Equivalent Account
          payable to the Outside Director upon the vesting of this portion of
the Award. (Enter in the blanks any whole percentage less than or equal to
100%.)
          2. Accounts. The Outside Director hereby elects to have the amounts
deferred under item number 1 with respect to the Unit Vesting Payment above
credited to the Accounts in the percentages indicated below:
          Interest Account           %
          Stock Account          %
(Enter in each blank any whole percentage less than or equal to 100%. The
percentages indicated in both blanks should total 100%. If the Outside Director
fails to designate the Account to which some or all of the deferral should be
credited, that portion of the deferral will be credited to the Interest Account.
All amounts payable with respect to the Dividend Equivalent Account will be
deferred, if at all, into the Interest Account.)

 



--------------------------------------------------------------------------------



 



          3. Timing of Payout. Subject to the terms of the Plan, the Outside
Director hereby elects for amounts in his or her Accounts that are deferred
pursuant to the election above distributed to be made (or, in the case of
installments, to commence) within 10 days following the earliest of (a) the date
he or she ceases to be a Director and (b) the date on which a Change in Control
occurs, and (c)                                          (insert a date after
December 31, 2008 or insert “N/A”).
          4. Form of Payout. In accordance with the terms of the Plan, the
Outside Director hereby elects the following payout form for amounts in his or
her Accounts that are deferred pursuant to the election above (elect one):
                single lump sum payment, or
                installments over       years (not to exceed 10 years) payable
(elect one):
                         quarterly,
                         semi-annually, or
                         annually
          IN WITNESS WHEREOF, the Outside Director has duly executed this
Restricted Unit Payment Deferral Election as of the date first written above.

         
 
         
 
 
 
Outside Director’s Signature    
 
         
 
 
 
Outside Director’s Name (please print)    

 



--------------------------------------------------------------------------------



 



EXHIBIT C
ATTACHMENT 1
Form C (Amounts Vesting on
Third Anniversary of Grant Date)
LEAR CORPORATION
OUTSIDE DIRECTORS COMPENSATION PLAN
RESTRICTED UNIT PAYMENT DEFERRAL ELECTION
This Form must be completed each year, regardless of your previous Restricted
Unit Payment Deferral Elections.
          As of this       day of                     , 2008, the individual
whose name appears below, who is an Outside Director of the Company, hereby
elects to defer all or a portion of the amount that is payable to him or her
under the terms of the Award with a Grant Date of January 31, 2009 and that is
scheduled to vest on the third anniversary of such Grant Date. Any term
capitalized herein but not defined will have the meaning set forth in the Lear
Corporation Outside Directors Compensation Plan (the “Plan”).
          1. Deferral Election. In accordance with the terms of the Plan and the
Award, the Outside Director hereby elects to defer:
                % of the Unit Vesting Payment
                % of the Dividend Equivalent Account
          payable to the Outside Director upon the vesting of this portion of
the Award. (Enter in the blanks any whole percentage less than or equal to
100%.)
          2. Accounts. The Outside Director hereby elects to have the amounts
deferred under item number 1 with respect to the Unit Vesting Payment above
credited to the Accounts in the percentages indicated below:
          Interest Account          %
          Stock Account             %
(Enter in each blank any whole percentage less than or equal to 100%. The
percentages indicated in both blanks should total 100%. If the Outside Director
fails to designate the Account to which some or all of the deferral should be
credited, that portion of the deferral will be credited to the Interest Account.
All amounts payable with respect to the Dividend Equivalent Account will be
deferred, if at all, into the Interest Account.)

 



--------------------------------------------------------------------------------



 



          3. Timing of Payout. Subject to the terms of the Plan, the Outside
Director hereby elects for amounts in his or her Accounts that are deferred
pursuant to the election above distributed to be made (or, in the case of
installments, to commence) within 10 days following the earliest of (a) the date
he or she ceases to be a Director and (b) the date on which a Change in Control
occurs, and (c)                                      (insert a date after
December 31, 2008 or insert “N/A”).
          4. Form of Payout. In accordance with the terms of the Plan, the
Outside Director hereby elects the following payout form for amounts in his or
her Accounts that are deferred pursuant to the election above (elect one):
                single lump sum payment, or
                installments over       years (not to exceed 10 years) payable
(elect one):
                         quarterly,
                         semi-annually, or
                         annually
          IN WITNESS WHEREOF, the Outside Director has duly executed this
Restricted Unit Payment Deferral Election as of the date first written above.

         
 
       
 
 
 
Outside Director’s Signature    
 
         
 
 
 
Outside Director’s Name (please print)    

 